UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


KAREN L. TULLY,                          
                  Plaintiff-Appellant,
                  v.
ROD TOLLEY; IDS/AMERICAN EXPRESS
FINANCIAL ADVISORS, INCORPORATED,
             Defendants-Appellees,               No. 02-1143

                and
MAXEY ANN TULLY; ANN P. TULLY;
TANDY T. SHIELDS,
                    Defendants.
                                         
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                         (CA-98-1070-2)

                       Argued: October 30, 2002
                       Decided: April 18, 2003

    Before WILKINSON and GREGORY, Circuit Judges, and
         Frank J. MAGILL, Senior Circuit Judge of the
      United States Court of Appeals for the Eighth Circuit,
                     sitting by designation.


Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Roger Dale Hunter, NEELY & HUNTER, Charleston,
West Virginia, for Appellant. Mark Stephen Weiler, MILLER, SNY-
2                            TULLY v. TOLLEY
DER, WEILER & WALTERS, Charleston, West Virginia, for Appel-
lees. ON BRIEF: Karen H. Miller, MILLER, SNYDER, WEILER &
WALTERS, Charleston, West Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   Plaintiff-Appellant Karen Tully ("Karen") appeals the district
court’s grant of summary judgment in favor of Defendants-Appellees
IDS/American Express Financial Advisors, Inc. ("IDS") and Rod Tol-
ley ("Tolley"), a financial advisor with IDS. The district court found
no genuine issue of material fact as to whether IDS or Tolley fraudu-
lently concealed or participated in a civil conspiracy relating to the
investment accounts at issue.

   The district court had diversity jurisdiction pursuant to 28 U.S.C.
§ 1332 (2000), and we exercise jurisdiction over the district court’s
final order under 28 U.S.C. § 1291. For the following reasons, we
AFFIRM.

                                     I.

   This appeal involves three investment accounts: (1) a high-yield
tax exempt account ("High-Yield Account"), (2) a mutual fund
("Mutual Fund"), and (3) an irrevocable trust ("Irrevocable Trust").
Karen claims that IDS and Tolley deprived her of interests in each of
these accounts. Specifically, Karen alleges, inter alia, (1) fraudulent
concealment and civil conspiracy by IDS and Tolley with respect to
the High-Yield Account, (2) fraudulent concealment by IDS and Tol-
ley with respect to the Mutual Fund, and (3) breach of fiduciary duty
and civil conspiracy by IDS and Tolley with respect to the Irrevocable
Trust.1 The district court granted summary judgment for IDS and Tol-
ley on September 14, 2000, finding no genuine issues of material fact.
    1
   Karen also brought actions against her mother, Maxey Tully, and two
of her siblings, as trustees of the Irrevocable Trust. She has since settled
                           TULLY v. TOLLEY                            3
   On February 15, 2001, Karen filed a motion to set aside summary
judgment, contending that newly discovered evidence contradicted
key facts relied upon by the court. This evidence came from a sub-
poena duces tecum against Tolley. Tolley’s deposition was taken after
the grant of summary judgment for IDS and Tolley because Karen
was proceeding with claims against her mother, Maxey Tully
("Maxey"), and two of her siblings ("Trustees"), as trustees of the
Irrevocable Trust. The district court denied this motion to set aside
summary judgment. This appeal follows.

                                  II.

   We begin with the district court’s grant of summary judgment for
IDS and Tolley, which we review de novo. See NISH v. Cohen, 247
F.3d 197, 201 (4th Cir. 2001) (citation omitted). We will address in
turn the accounts in which Karen claims misconduct by IDS and Tol-
ley and the relevant facts applicable to each.

                       A. High-Yield Account

   Karen alleges that IDS and Tolley intentionally withheld informa-
tion with respect to the High-Yield Account and delayed response to
her inquiries regarding this account until redemption of the account
had already occurred, thereby constituting fraudulent concealment
and civil conspiracy with Maxey. This argument is without merit.

   On August 18, 1996, two days after the death of Karen’s father,
John Tully ("John"), Karen sent Tolley a letter inquiring solely about
her stake in her father’s investments. By letter dated October 29,
1996, Tolley responded, providing a list of "accounts . . . in the name
of Karen T. Wright as sole owner, joint tenant, or as beneficiary." J.A.
at 444. Tolley’s letter accurately provided that Karen and Maxey were
joint tenants of the High-Yield Account, valued at $57,472.32 as of
October 29, 1996. Karen was not originally a joint tenant, but she had
signed a Change of Ownership Form on January 28, 1995, at Maxey’s
request, making Karen a joint tenant.

with these parties, and these former defendants are not involved in this
appeal.
4                          TULLY v. TOLLEY
   Karen asserts that she was a joint owner with John in the High-
Yield Account. However, John was not an owner or joint tenant of
this account. Karen’s signature is evidence of her awareness since
January 28, 1995, that she and Maxey were joint tenants of the High-
Yield Account.

   To establish fraudulent concealment, Karen must demonstrate that
IDS or Tolley took some affirmative action intended to prevent, and
which did prevent, the discovery of the facts giving rise to the fraud
claim. Kessel v. Leavitt, 511 S.E.2d 720, 753 (W. Va. 1998) (citation
omitted). In addition, Karen must establish that IDS or Tolley owed
her a fiduciary duty or other similar relation of trust and confidence
that required disclosure. Id. at 752 (citation omitted).

   Karen’s claim fails because there is no evidence of an affirmative
act by IDS and Tolley designed to prevent her from discovering her
joint ownership of the High-Yield Account. In fact, Tolley’s October
29, 1996, letter in response to Karen’s request for account information
provided that Karen was a joint tenant on the High-Yield Account.
We find no evidence of fraudulent concealment with regard to the
High-Yield Account.

   To establish a civil conspiracy, Karen must prove that IDS and Tol-
ley concerted with Maxey to either commit a wrongful act or commit
a lawful act in an unlawful manner to the injury of Karen. Id. at 754
(citation omitted). Karen’s civil conspiracy claim fails because there
was no material evidence of any wrongful act or unlawful manner of
action with regard to the High-Yield Account.

   A joint owner of an account may redeem the account in full. W.
Va. Code § 31A-4.33(b) (2002) (providing that a joint tenant of a
bank account has the right to withdraw any property from the joint
account). Therefore, either Karen or Maxey could have redeemed the
account. Maxey redeemed the account in full in November 1996. This
redemption was a lawful act, and, as the district court pointed out,
Karen presented no evidence that the act was performed in an unlaw-
ful manner. Therefore, there can be no civil conspiracy.

   Karen failed to establish any evidence of fraudulent concealment
or civil conspiracy by IDS and Tolley with respect to the High-Yield
                             TULLY v. TOLLEY                               5
Account, and therefore, we find that the district court properly granted
summary judgment for IDS and Tolley as to this account.

                            B. Mutual Fund

   Karen claims that IDS and Tolley fraudulently concealed her joint
tenancy in the Mutual Fund, thereby depriving her of her interests.
Karen alleges that she was a joint owner with John in the Mutual
Fund, as evidenced by a statement of accounts she claims to have
seen at her parents’ home in July 1996 and her contemporaneous
notes regarding this statement. This claim is without merit.

   The record reveals that Karen was listed only as a beneficiary, not
a joint tenant, on the initial account application. However, on April
13, 1994, more than two years before his death, John made a change
of beneficiary, naming Maxey as the primary beneficiary and Karen
as a contingent beneficiary. In Tolley’s letters in response to Karen’s
request for information about John’s accounts, Tolley accurately
reported that Karen was not a joint tenant of the Mutual Fund on
August 16, 1996, the date of John’s death.

   As Karen has presented no evidence to create a genuine issue of
material fact as to whether she was a joint tenant at the time of her
father’s death,2 there is no evidence of fraudulent concealment by IDS
or Tolley with respect to the Mutual Fund. Therefore, we find that the
district court properly granted summary judgment for IDS and Tolley
as to this account.

  2
   As the district court pointed out, even if Karen set forth sufficient evi-
dence to establish a genuine issue of material fact with respect to her pre-
vious ownership rights in the Mutual Fund, this issue is not material to
the resolution of the motion for summary judgment, as it is undisputable
that Karen was a contingent beneficiary, not a joint tenant, at the time of
John’s death and at the time of her communications with IDS and Tolley
regarding this account. See Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986) (holding that only disputes over facts that might affect
the outcome of the suit should be considered material).
6                          TULLY v. TOLLEY
                        C. Irrevocable Trust

   Karen makes two arguments with respect to the Irrevocable Trust.
First, she claims that IDS and Tolley fraudulently concealed from her
the existence of the Irrevocable Trust and Maxey’s life insurance pol-
icy that was the sole asset of this trust because she requested informa-
tion on all of John’s accounts in which she had an interest. This
argument is without merit.

   After John’s death, Karen requested that IDS and Tolley provide
information regarding the accounts "Daddy set up . . . with you for
me and my family." J.A. at 26. However, the Irrevocable Trust was
set up by Maxey. Karen did not request information regarding her
mother’s accounts. The district court correctly found that Tolley had
no reason to believe Karen sought information regarding Maxey’s
accounts. Therefore, there is no evidence of an affirmative act
designed to prevent Karen’s discovery of the insurance policy or the
Irrevocable Trust.

   Second, Karen claims that IDS and Tolley owed her a duty, as ben-
eficiary of the insurance policy, to inform her of its existence. This
argument too is without merit.

   Tolley sold the life insurance policy to Maxey, and this policy was
written and administered by IDS. Neither IDS nor Tolley set up the
Trust; Tolley testified that the Trust was set up by Maxey and her
legal counsel. Further, neither IDS nor Tolley was a Trustee; Karen’s
sisters were the Trustees.

   An insurer owes a fiduciary duty to the insured. Weese v. Nation-
wide Ins. Co., 879 F.2d 115, 119 (4th Cir. 1989). Therefore, IDS and
Tolley, as insurers, owed a fiduciary to Maxey, the insured. In addi-
tion, a trustee owes a fiduciary duty to beneficiaries to provide, upon
request, "complete and accurate information as to the nature and
amount of the trust property." Faircloth v. Lundy Packing Co., 91
F.3d 648, 656 (4th Cir. 1996) (citation omitted). Therefore, Karen’s
siblings, as Trustees, owed a duty to Karen, as a beneficiary, to pro-
vide information about the trust property upon request. However, nei-
ther IDS nor Tolley, as insurers, owed a duty to Karen, as beneficiary.
                           TULLY v. TOLLEY                             7
   Because IDS and Tolley did not fraudulently conceal the existence
of the life insurance policy or the Irrevocable Trust, and because they
owed Karen no duty to inform her of the existence of either, the dis-
trict court properly granted summary judgment for IDS and Tolley
with regard to the Irrevocable Trust.

                                  III.

   Karen filed a motion to set aside summary judgment approximately
six months after summary judgment was entered for IDS and Tolley,
citing Federal Rules of Civil Procedure 59 and 60(b). However, these
rules apply only to final judgments. See Fed. R. Civ. P. 59, 60(b)
(2003). Because the district court did not expressly provide for the
entry of judgment for IDS and Tolley with the grant of summary
judgment, the order was not final. Therefore, the district court prop-
erly found that Rule 54(b), not Rules 59 or 60(b), provided the author-
ity for it to review the motion to set aside summary judgment. See
Fed. R. Civ. P. 54(b). The district court subsequently denied the
motion to set aside summary judgment. We review a district court’s
decision under Rule 54(b) for abuse of discretion. Braswell Ship-
yards, Inc. v. Beazer East, Inc., 2 F.3d 1331, 1336 (4th Cir. 1993)
(citations omitted).

   Karen argues that the district court abused its discretion in denying
the motion to set aside summary judgment because IDS and Tolley
withheld evidence that was material to the court’s determination of
the motion for summary judgment. These allegations are based on
twenty-nine documents Tolley brought to his deposition, per a sub-
poena duces tecum.

   After thoroughly reviewing these documents, we agree with the
district court that all of the new evidence (1) was cumulative to the
materials disclosed by IDS and Tolley in their production of docu-
ments or (2) could have been discovered with due diligence and
proper discovery requests. In addition, we agree with the district
court’s holding that Karen failed to show that her failure to obtain this
evidence was the result of any affirmative misconduct or concealment
by IDS and Tolley. Accordingly, we find no abuse of discretion.
8                        TULLY v. TOLLEY
                               IV.

    For the aforementioned reasons, we AFFIRM.

                                                 AFFIRMED